Exhibit 10.3

 



SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (the “Agreement”), dated as of April 2, 2020, is made
by and between MICT, Inc. (formerly known as Lapis Technologies Inc.) (the
“Company”), D.L. Capital Ltd. (“DL Capital”), David Lucatz (“Lucatz”), and/or
any other entity under the control of Lucatz (collectively, “Consultant”).

 

WHEREAS, the Company and the Consultant are parties to that certain Management
and Consulting Agreement, dated November 26, 2012 as amended on June 6th, 2018
(the “Consulting Agreement”); and

 

WHEREAS, the Company and the Consultant desire to provide for an amicable and
mutually agreed separation in accordance with the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows.

 

1. Separation. Consultant’s service with the Company will cease as of March 26,
2020 (the “Separation Date”). As of the Separation Date, Consultant further
resigns from each and every other office, position or responsibility in which
Consultant served for the Company and each of its respective affiliates,
subsidiaries or divisions. Consultant acknowledges that from and after the
Separation Date, Consultant shall have no authority to, and shall not represent
himself as an employee or service provider of the Company.

 

2. Separation Benefits. Provided that Consultant executes and does not revoke
this Agreement and subject to Consultant’s continued compliance with the
provisions of Section 10 of the Consulting Agreement, the Company agrees to
provide Consultant with the following separation benefits (the “Separation
Benefits”):

 

(a)The Company will pay the consultant a monthly fee in the amount of US $25,000
per month (the “Monthly Fee”) for the 16 months commencing on the Separation
Date and ending on July 26, 2021, pro-rated for any partial months of service.
The Monthly Fee will be paid to the Consultant by no later than at the end of
each month for the same month. Value Added Tax and any similar service tax due
from the Consultant under applicable law in respect of any payment to be made by
the Company to the Consultant pursuant to this Agreement will be paid by the
Company to the Consultant in addition to and together with such payment.

 

(b)Consultant shall be entitled to a one-time bonus equal to 0.5% of the cash
purchase price paid on the closing date in connection with the transactions
described in the Agreement and Plan of Merger by and among the Company, MICT
Merger Subsidiary Inc., and GFH Intermediate Holdings Ltd., dated as of November
7, 2019 or any similar transaction with such parties including or any
combination of transactions between any of the above parties.

 

(c)The Consultant’s and/or Mr. David Lucatz rights in connection with the stock
options issued to Mr. David Lucatz (including 1,250,000 options and warrants) as
per Schedule A attached, pursuant to the Company’s 2012 and/or 2014 equity
incentive plan and any agreement related thereto shall remain in full force and
effect and unchanged with the exception that the exercise period for such
options shall be extended until the earlier of October 30, 2021 or the
expiration of the original term of each such option. Notwithstanding the
foregoing, in no event shall any option remain outstanding or exercisable:
(i) more than 10 years following the date of grant of the option; or
(ii) following term of the option (i.e., such option’s original expiration
date).

 



1

 

 

Consultant represents and covenants that: (a) Consultant, including, without
limitation, Lucatz and DL Capital, are not US taxpayers; and (b) the Separation
Payments will not be received by a US taxpayer. Consultant acknowledges that
except for the Separation Benefits, Consultant is not now and shall not in the
future be entitled, to any other compensation from Company including, without
limitation, other wages, commissions, bonuses, equity, stock, stock options,
carve out, paid time off or any other form of compensation or benefit,
including, without limitation, under the Consulting Agreement.

 

3. Release of Claims.

 

(a) In consideration for the Separation Benefits and the performance of the
Company of its obligations herein in connection therewith, Consultant,
individually and on behalf of Consultant’s heirs, executors, administrators,
attorneys or representatives, successors and assigns (hereinafter collectively
referred to as the “Consultant Parties”), hereby voluntarily, knowingly and
willingly releases and forever discharges the Company and each of its parents,
subsidiaries and affiliates, together with each of the foregoing entities’
respective owners, principals, partners, officers, directors, employees, agents,
members, managers, attorneys, employee benefits plans and such plans’
administrators, fiduciaries, trustees, record keepers and service providers, and
each of their respective predecessors, successors, and assigns (hereinafter
collectively referred to as the “Company Parties”) from any and all rights,
claims, charges, actions, causes of action, complaints, grievances, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected (collectively, “Claims”)
which Consultant or Consultant’s executors, administrators, successors or
assigns ever had, now have or may hereafter claim to have by reason of any
matter, cause or thing whatsoever, arising from the beginning of time up to the
Separation Date including, but not limited to (1) any such Claims relating in
any way to Consultant’s service relationship with the Company or any other
Company Party, or the termination thereof, (2) any Claims arising under any
agreement between the Company and Consultant, (3) any Claims related to any
right to stock options, common stock, equity or other equity interest in any of
the Company Parties; and (4) any such Claims arising under Israeli law or any
United States, state, or local statute or regulation; provided, however, that
notwithstanding the foregoing, nothing contained in this Section shall in any
way diminish or impair: (A) Consultant’s ability to commence proceedings to
enforce this Agreement; and (B) any Claims Consultant may have that cannot be
waived under applicable law (collectively, the “Excluded Claims”).

 

(b) Consultant represents and warrants that, except with respect to the Excluded
Claims, Company and other Company Parties have fully satisfied any and all
obligations whatsoever owed to Consultant arising out of Consultant’s service
with Company or any other Company Party, and that no further payments or
benefits are owed to Consultant by the Company or any other Company Party.
Consultant has reported all hours worked to the Company and has been paid and
has received all compensation, including all wages, overtime, bonuses, incentive
compensation, commissions, equity grants, benefits, sick pay, vacation pay, or
other compensation or payments or form of remuneration of any kind or nature, as
well as reimbursement for all reasonable and necessary business, travel and
entertainment expenses incurred on behalf of the Company.

 

(c) Consultant further understands and agrees that, except for the Excluded
Claims, Consultant has knowingly relinquished, waived and forever released any
and all rights to any personal recovery in any action or proceeding that may be
commenced on Consultant’s behalf arising out of the aforesaid service
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

 



2

 

 

(d) As a condition of the Company entering into this Agreement, Consultant
further represents that Consultant has not filed against the Company or any of
the other Company Parties, any complaints, claims or lawsuits with any court,
administrative agency or arbitral tribunal prior to the date hereof, and that
Consultant has not transferred to any other person any such complaints, claims
or lawsuits.

 

(e) In consideration for Consultant’s performance of its obligation under this
Agreement, the Company Parties hereby voluntarily, knowingly and willingly
release and forever discharge the Consultant and Consultant Parties from any and
all rights, claims, charges, actions, causes of action, complaints, grievances,
sums of money, suits, debts, covenants, contracts, agreements, promises,
obligations, damages, demands or liabilities of every kind whatsoever, in law or
in equity, whether known or unknown, suspected or unsuspected (collectively,
“Claims”) which the Company Parties or Company Parties’ executors,
administrators, successors or assigns ever had, now have or may hereafter claim
to have by reason of any matter, cause or thing whatsoever, arising from the
beginning of time up to the Separation Date including, in connection with the
Consultant performance of its obligations under the Consulting Agreement and any
duty, obligation, requirement imposed on Consultant to the extent related to
Consulting Agreement. Notwithstanding the foregoing, the Company Parties are not
releasing any Claims hereunder with respect to (i) the Company’s rights with
respect to this Agreement, (ii) any rights which arise after the date on which
the Consultant countersigns this Agreement with respect to matters that occurred
after such date, (iii) any claims of fraud, fraudulent activity, or otherwise
illegal conduct, or (iv) any claims that are not otherwise waivable under
applicable law.

 

4. Cooperation. Consultant agrees to reasonably cooperate with the Company in
connection with any action, suit, or proceeding, whether or not by or in the
right of the Company and whether civil, criminal, administrative, investigative
or otherwise. The Company’s request for “reasonable cooperation” shall take into
consideration Consultant’s personal and business commitments and the amount of
notice provided to Consultant by the Company. The Company will reimburse the
Consultant for reasonable out-of-pocket expenses that the Consultant incurs in
providing any requested cooperation, so long as the Consultant provides advance
written notice to the Company of the Consultant’s request for reimbursement and
provides satisfactory documentation of the expenses.

 

5. Whistleblower. Nothing in Sections 3 or 4 shall prohibit the Consultant from
reporting possible violations of applicable law or regulation to any
governmental agency or entity including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. The Consultant does not need the prior authorization of the Company
to make any such reports or disclosures and the Consultant is not required to
notify the Company that the Consultant has made such reports or disclosures.
Consultant understands that by signing this Agreement, Consultant waives the
right to any monetary recovery in connection with a local, state or federal
governmental agency proceeding and Consultant waives the right to file a claim
seeking monetary damages in any court, administrative agency or arbitral
tribunal. Notwithstanding the foregoing, nothing in this Agreement prohibits
Consultant from seeking or obtaining a whistleblower award from the Securities
and Exchange Commission (and not the Company Parties) pursuant to Section 21F of
the Securities Exchange Act of 1934, as amended.

 

6. Company Authorization. The Company represents and warrants to Consultant that
this Agreement has been duly authorized, duly executed and delivered by an
authorized signatory of the Company, and is the legally valid, binding and
enforceable obligation of the Company in accordance with its terms. The
Consultant represents and warrants to the Company that this Agreement has been
duly executed and delivered by Consultant and is the legally valid, binding and
enforceable obligation of the Consultant in accordance with its terms.

 



3

 

 

7. Entire Agreement and Amendment. This Agreement and the provisions of the
Consulting Agreement intended to survive Consultant’s termination of service
embodies the entire agreement and understanding of the parties hereto in respect
of the subject matter of this Agreement. This Agreement may be amended only by a
written document signed by both parties to this Agreement.

 

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Israel, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Agreement to the substantive law of another jurisdiction,
and any action brought hereunder shall be brought in a court of competent
jurisdiction in the State of Israel. The Parties hereby agree to the exclusive
jurisdiction of the courts sitting in Tel-Aviv, Israel.

 

9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

10. Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a count to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set for the herein by the parties themselves in the modified form.

 

11. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Consultant at
the last address the Consultant has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

 

12. Warranties. By signing this Agreement, Consultant acknowledges the
following:

 

(a) Consultant has carefully read and understands this Agreement.

 

(b) The Company advised Consultant to consult with an attorney, Consultant did
consult with an attorney, and reviewed this Agreement in its final form;

 

(c) Consultant has been given ten (10) days to consider Consultant’s rights and
obligations under this Agreement and to consult with an attorney about both.

 

(d) Consultant understands that this Agreement is legally binding and by signing
it Consultant gives up certain rights.

 

(e) Consultant has voluntarily chosen to enter into this Agreement and has not
been forced or pressured in any way to sign it.

 

[Signature Page Follows]

 



4

 

 





IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.

 




  MICT INC.       By: /s/ Darren Mercer   Name: Darren Mercer   Title: Director
and CEO         By: /s/ Chezy Ofir   Name: Chezy Ofir   Title: Director        
By: /s/ Jeff Bialos   Name: Jeff Bialos   Title: Director         By: /s/ John
Scott   Name: John Scott   Title: Director         By: /s/ Moran Amran     Name:
Moran Amran   Title: Controller

 



  D.L. Capital Ltd.         By: /s/ David Lucatz   Name: David Lucatz   Title:
CEO         David Lucatz         By: /s/ David Lucatz

 

 

5



 



